Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    DETAILED ACTION
1.	This office action is in response to an amendment received on 11/10/20 for patent application 16/294,375.
2.	Claim 2 is amended.
3.	Claims 2-21 are pending.

                                            
II.    Interview Request
If, after reviewing the present Response, the Examiner does not feel that a Notice of Allowance should be issued, the Applicant hereby expressly requests an interview with the Examiner in advance of preparation of an Office Action in reply to the present Response. The Applicant believes that an interview may help achieve a mutual understanding between the Examiner and the Applicant and thereby advance the prosecution of the application. The Examiner is invited to contact the Applicant to schedule the interview at a date and time convenient to the Examiner and when the Examiner has had an opportunity to review the present Response.
Response to Interview Request
Examiner and attorney Adam Faier conducted an interview on February 2nd, 2021.


Applicant argues#1 
With respect to the rejection in the Office Action at pages 5-10, the Applicant respectfully disagrees that the pending claims are directed to non-statutory subject matter. The Applicant respectfully submits that the 2019 Revised Patent Subject Matter Eligibility Guidance (“the 2019 Guidance”) expressly states that “any claim considered patent eligible under prior guidance should be considered patent eligible under this guidance.” The Applicant respectfully submits that the pending claims recite similar subject matter to those in the parent case U.S. Patent Application Serial No. 15/682,256 (now U.S. Patent No. 10,269,072). Further, the Applicant notes that the pending claims recite similar subject matter to even earlier applications in the same family that were considered eligible under guidance prior to the 2019 Guidance. Consequently, the Applicant respectfully submits that the pending claims recite eligible subject matter for at least the same reasons.
Examiner Response
Examiner respectfully disagrees.
The claims have been properly examined under the October 2019 PEG update and were determined to be directed to an abstract idea without significantly more. 
The rejection is maintained.


Applicant argues#2
Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an 
In contrast to the claims at issue in IBG2, the pending claims do not recite the abstract idea of “placing an order based on displayed market information” (nor do they recite any other abstract idea). The pending claims, therefore, cannot and do not recite an improvement in the “business process of market trading” or any other abstract idea. Rather, the pending claims are concerned with an improved GUI to address problems caused by the operation of prior GUIs, plainly technology and not a business process. These problems, as explained in the Specification, are caused by physical limitations of screen area for the interface and the use of price level consolidation (itself an improvement to the operation of prior GUIs) to attempt to address those problems. 

Examiner Response
Examiner respectfully disagrees.
The claims of the instant application are reciting an abstract idea, a commercial or legal interaction (steps for viewing market depth trading data).
Furthermore applicant is directed to the October 2019 update on page 13, which further states:
“During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement”.
Now turning to the instant specification, which discloses in paragraphs 33,50,67,71:
[0033] In certain embodiments, the client device 110 includes a user interface. The user interface may include one or more display devices for presenting a text-based or graphical interface of a trading application to a user, for example. For example, the display devices may include computer monitors, hand-held device displays, projectors, and/or televisions. The user interface may be used by the user to specify or review parameters for an order using a trading application. The user interface may include one or more input devices for receiving input from a user, for example. For example, the input devices may include a keyboard, trackball, two or three-button mouse, and/or touch screen. The user interface may include other devices for interacting with a user. For example, information may be aurally provided to a user through a speaker and/or received through a microphone.
[0050] In certain embodiments, the client device 110 includes one or more computing devices or processing components. In other words, the functionality of the client device 110 may be performed by more than one computing device. For example, one computing device may generate orders to be sent to the exchange 130 while another computing device may provide a graphical user interface to a trader. In certain embodiments, the gateway 120 includes one or more computing devices or processing components. In other words, the functionality of the gateway 120 may be performed by more than one computing device. In certain embodiments, the exchange 130 includes one or more computing devices or processing components. In other words, the functionality of the exchange 130 may be performed by more than one computing device.
[0067] In certain embodiments, the expanded consolidated price level interface includes a popup interface. The pop-up interface may be a window or graphical object, for example. The popup interface may be displayed such that it appears to overlay at least in part, be on top of, or be in front of some or all of a trading interface, for example. Alternatively, the pop-up interface may be displayed in a screen region that does not overlap a trading interface.

[0071] The generated expanded consolidated price level interface is then displayed. As discussed above, the expanded consolidated price level interface may be a window or graphical object and may appear to be (or be) an integrated part of a trading interface.

It can be seen from the instant specification that there is no technical explanation of the asserted improvement (improvement to the operation of the GUI) and reflected in the claims.
The additional elements (the computing device, the processor, the input device, and expanded consolidated price level interface), are all computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea.
Therefore, there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.

Applicant argues#3
Thus, unlike the claims at issue in IBG2, which were found to improve the trader’s processing of information more quickly to facilitate the business process of market trading, the pending claims address problems with the operation of the GUI itself, as in Trading Technologies v. CQG and Core Wireless. Consequently, the Applicant respectfully submits that for at least these reasons the pending claims are eligible. Examiner Response
Examiner respectfully disagrees.
The claimed invention is unlike the invention in Core Wireless, where courts looked to the specification and determined that the user interface was improved upon.
On pages 9-10 of the decision recites: “ The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47-49. Because small screens “tend to need data and functionality divided into many layers or views,” id, at 1:29-30, prior art interfaces required users to drill down through many layers to get to desired data or functionality, id. at 1:29-37. That process could “seem slow, complex and difficult to learn, particularly to novice users.” id, at 1:45-46. The disclosed invention improves the efficiency of using the electronic device bv bringing together “a limited list of common functions and commonly accessed stored data, ” which can be accessed directly from the main menu. Id. at 2:55-59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up. ” id. at 3:53-55, The speed of a users navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. ” id, at 2:35-39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality. ” id. at 3:2-3. This language dearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens. 

Whereas in the instant specification, paragraphs 33, 50, 67,71 disclose a GUI recited at a high level of generality.
There is no improvement to the technology of the GUI (the graphical user interface) it is operating in exactly the same way it was designed to function, (to display pricing data). 
Therefore the claims in the instant invention are unlike the claims in Core Wireless v LG.  
The rejection is maintained.


Applicant argues#4
With respect to the rejection in the Office Action at pages 10-11, the Applicant respectfully disagrees that the examined claims were directed to non-statutory subject matter. However, to expedite prosecution, the Applicant has amended the pending claims to more clearly recite that they are directed to statutory subject matter. Therefore, the Applicant respectfully requests reconsideration and withdrawal of this rejection.
Examiner Response
The 35 U.S.C 101 rejection for claims 2-11 being directed to a signal is withdrawn.


                                         Claim Rejections- 35 U.S.C § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 2 -21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or computer readable medium, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 12 as the claim that represents the claimed invention for analysis and is similar to computer readable medium claims Claim 2.
Claim 10 recites the limitations of: A  system including: a computing device,
wherein the computing device is configured to display consolidated price level data for a consolidated price level, wherein the consolidated price level represents at least two price levels of a tradeable object, wherein the consolidated price level data includes consolidated data for the at least two price levels;
wherein the computing device is configured to receive a command from a user input device;
wherein the computing device is configured to generate an expanded consolidated price level interface for the consolidated price level automatically in response to the command, wherein the expanded consolidated price level interface includes un-consolidated data associated with each of the at least two price levels of the consolidated price level; and 
wherein the computing device is configured to display the expanded consolidated price level interface automatically in response to generating the expanded consolidated price level interface, wherein a first price level of the at least two price levels corresponds to the consolidated price level, wherein the expanded consolidated price level interface is positioned such that the first price level is aligned with the consolidated price level.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (viewing market depth trading data), (e.g.,data for the at least two price levels; receive a command from a user input device;  generate an expanded consolidated price level interface for the consolidated price level automatically in response to the command, wherein the expanded consolidated price level interface includes un-consolidated data associated with each of the at least two price levels of the consolidated price level; and display the expanded consolidated price level interface automatically in response to generating the expanded consolidated price level interface, wherein a first price level of the at least two price levels corresponds to the consolidated price level).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
In addition, the claim limitations referred to in bold above, recite steps for (viewing market depth trading data), which is a type of commercial or legal interaction. Therefore the claims are also classified under Certain Methods of Organizing Human Activity (Commercial or legal interactions).
Claims 2 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claims only recite the additional element of a computing device. The computer hardware is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment (trading screens) or field of use (viewing market depth trading data).
 The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification in paragraphs 33, 50, 67, 71, discloses computing devices recited at a high level of generality, which are being used as tool to implement the identified abstract idea.
Furthermore applicant is pointed to page 13 of the October 2019 updated which states:
“Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72”
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 2 & 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims  2 & 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 3-11, 13-21 which further define the abstract idea that is present in their respective independent claims 2,12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 3-11, 13-21 are directed to an abstract idea. Thus, claims 2-21 are not patent-eligible.


                                                             CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/17/2021